Jfourtl) Court of ^ppealjaf
                                   ^an iSntonici, ®exag

                                         October 29,2015

                                        No. 04-15-00570-CV


                    PEVETO COMPANIES, LTD. D/B/A BRAKE CHECK,
                                              Appellant

                                                 V.

                          FASA FRICTION LABORATORIES, INC.,
                                       Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 201 l-Cl-20405
                         Honorable Solomon Casseb, 111, Judge Presiding

                           ORDER              OF REFERRAL

       The Court, after reviewing the responses of the parties, has determined that the dispute
pending in this Court is appropriate for referral to an Alternative Dispute Resolution procedure.
Tex. Civ. Prac. & Rem. Code Ann. § 154.021 (a) (West 2011). It is therefore, ORDERED that
this cause be referred to a Mediated Settlement Conference which will be conducted by an
impartial person, as Mediator. See id. § 154.051.052.

      It is FURTHER ORDERED that all appellate deadlines are hereby suspended until
January 15,2016. No further extensions oftime will be considered or granted without written
proof of extraordinary circumstances.

      It is FURTHER ORDERED that mediation shall commence at such place as the Mediator
may designate and proceed in accordance with the schedule set by the Mediator until completed,
but in any event the mediation shall be completed no later than forty-five (45) days from the date
of this Order. The Mediator shall file with the Clerk of Court within three (3) days of the
completion ofthe mediation a written report concerning the disposition of this appeal.

       It is FURTHER ORDERED that the Mediator shall be compensated and that parties in this
cause shall be equally responsible for its share of this obligation. Mediation fees shall ultimately
be taxed as court costs. See id. § 154.054.

       It is FURTHER ORDERED that all parties to this cause are directed to attend the Mediated
Settlement Conference with their counsel of record. The corporate party representative in
                             Jfourtlj Court of ^pp£al£^
                                    ^aii Antonio, tKexas

attendance and the individual party representatives shall have full authority to settle up to and
including the judgment amount. To facilitate this procedure the Mediator shall encourage and
assist, but will not compel or coerce the parties in reaching a settlement of the dispute. Unless the
parties otherwise agree, all matters, including the conduct and demeanor of the parties and their
counsel during mediation, shall remain confidential and shall never be disclosed to anyone,
including this Court. See id. § 154.053.

        Provided the parties are able to settle all matters related to this appeal, the parties are
directed to file a joint motion requesting an appropriate disposition of this appeal within thirty (30)
days of the date of mediation.

       It is so ORDERED on October 29, 2015.




                                                       Marialyn Bamar^/Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the se^l of the said
court on this 29"^ day of October, 2015.



                                                                  ottle, Clerk